Citation Nr: 1125281	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-20 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to more than 12 months of Post 9/11 education benefits.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1979 to August 1983.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2009 decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran 12 months of education benefits under the provisions of the Post-9/11 GI Bill.  The Veteran appealed the award, essentially requesting an extension in excess of the 12 month period.  


FINDING OF FACT

The Veteran completed 36 months of entitlement to Chapter 32, United States Code, educational assistance benefits, and has been awarded 12 months of educational assistance benefits under the Post 9/11 GI Bill, totaling a maximum allowable aggregate of 48 months of benefits.


CONCLUSION OF LAW

The Veteran has no legal entitlement to more than 12 months of education benefits under the Post 9/11 GI Bill.  38 U.S.C.A. 38 U.S.C.A. § 3695 (West 2002); 38 C.F.R. § 21.4020 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

There are instances in which the VCAA has been found inapplicable to claims for benefits administered outside of 38 U.S.C.A. Chapter 51.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Chapter 51, Title 38, United States Code (i.e., the laws changed by VCAA)).  In this case, the Veteran is seeking benefits under the Post 9/11 GI Bill which are found in Chapter 32.  

Additionally, as will be explained below, under the circumstances of this case there is no legal basis upon which the claimed benefits may be awarded and the Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  Therefore, the Board finds that no action is necessary under the VCAA.

Analysis

Turning to the merits of the Veteran's claim, he asserts that he should be entitled to more than 12 months of education benefits under the provisions of the Post 9/11 GI Bill.  He asserts that his prior education benefits, which were awarded under the provisions of the Post-Vietnam Era Veteran's Education Program, required him to contribute one-third of the total income that he received.  He points out that the maximum amount of benefit that he was eligible to receive is far less than that to which he would be eligible under the current program.  He believes that his one-third contribution should be taken into consideration such that he should only be charged for two of the three years of educational benefit, leaving him with two remaining years of eligibility.  

Although an individual may be entitled to benefits under various education programs, there is a limit to the total aggregate period for which any person may receive educational assistance under two or more educational programs.  The statutes and regulations limit such educational assistance to no more than 48 months.  38 U.S.C.A. § 3695; 38 C.F.R. § 21.4020(a).

The evidence of record shows that the Veteran had previously received educational benefits under Chapter 32 for 36 months.  The Veteran has not disputed this fact and, while the Board understands the Veteran's contentions, there is no legal basis for an extension of his benefits.  Further, the evidence shows that he has been awarded an additional 12 months of benefits under the Post 9/11 GI Bill.  When combined, the Veteran has been given 48 months of educational benefits between the two programs, which is the maximum amount allowed by law.  

In sum, eligibility for more than 12 months of educational assistance under the provisions of the Post 9/11 GI Bill, is not established.


ORDER

Entitlement to more than 12 months education benefits under the provisions of the Post 9/11 GI Bill is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


